      Case 4:19-cv-00226 Document 45 Filed on 03/30/20 in TXSD Page 1 of 2



                   IN THE UNITED STATES DISTRICT COURT
          FOR THE SOUTHERN DISTRICT OF TEXAS, HOUSTON DIVISION

                                              )
 RUSSELL, et al.                              )
                                              )
 Plaintiffs,                                  )
                                              )             Case No. 4:19-cv-00226
 v.                                           )                 (Class Action)
                                              )         The Honorable Lee H. Rosenthal
 HARRIS COUNTY, TEXAS, et al.                 )               U.S. District Judge
                                              )
 Defendants.                                  )
                                              )

 PLAINTIFFS’ RESPONSE TO ATTORNEY GENERAL’S MOTION TO INTERVENE

        Plaintiffs do not oppose intervention of the Texas Attorney General. However, many of

the factual claims and legal principles cited in the memorandum are not correct.



Date: March 30, 2020                                Respectfully Submitted,

/s/ Alec Karakatsanis                               /s/ Neal S. Manne
/s/ Elizabeth Rossi                                 Neal S. Manne
Alec George Karakatsanis (Pro Hac Vice)             Texas Bar No. 12937980
alec@civilrightscorps.org                           nmanne@susmangodfrey.com
Elizabeth Rossi (Pro Hac Vice)                      Lexie G. White
elizabeth@civilrightscorps.org                      Texas Bar No. 24048876
Civil Rights Corps                                  lwhite@susmangodfrey.com
1601 Connecticut Ave NW, Suite 800                  Joseph S. Grinstein
Washington, DC 20009                                Texas Bar No. 24002188
Telephone: (202) 681-2721                           jgrinstein@susmangodfrey.com
                                                    SUSMAN GODFREY L.L.P.
s/ Mimi Marziani                                    1000 Louisiana Street, Suite 5100
Mimi Marziani (Pro Hac Vice)                        Houston, Texas 77002
Texas State Bar No. 24091906                        Telephone: (713) 651-9366
Liyah Brown (Pro Hac Vice)                          Facsimile: (713) 654-6666
D.C. Bar No. 500149
Meagan T. Harding                                   /s/ Michael Gervais
Texas State Bar No. 24080179                        Michael Gervais (Pro Hac Vice)
Southern District No. 3365526                       mgervais@susmangodfrey.com
Texas Civil Rights Project                          SUSMAN GODFREY L.L.P.
405 N Main St, Suite 716                            1900 Avenue of the Stars, #1400
     Case 4:19-cv-00226 Document 45 Filed on 03/30/20 in TXSD Page 2 of 2



Houston, TX 77002                                  Los Angeles, CA 90067
Phone: 512-474-5073 ext 118                        Telephone: (310) 789-3100
liyah@texascivilrightsproject.org
mimi@texascivilrightsproject.org
meagan@texascivilrightsproject.org


                                CERTIFICATE OF SERVICE

       I certify that on March 30, 2020 a true and correct copy of this document properly was

served on counsel of record via electronic filing in accordance with the USDC, Southern District

of Texas Procedures for Electronic Filing.


                                                   /s/ Elizabeth Rossi
                                                   Elizabeth Rossi
